ANDERSON, District Judge.
The plaintiff in error brought his action against the defendant in error for negligently causing the death of one Peter Argiriou. The declaration was in five counts, and in each count it was averred that the accident happened by reason of a collision between one of the trains of the defendant and a hand car upon which the defendant was riding. In each count the negligence complained of related to the management and operation of the train. To this declaration the defendant joined issue by a plea of not guilty. The cause was tried by a jury, a verdict rendered for the defendant, and judgment upon the verdict. Plaintiff in error has filed 25 assignments of error, but in his brief mentions and relies upon 6 only.
[1] The first is that the verdict of the jury is contrary to and against the weight of the evidence. It is too well settled to require the citation of authorities that this court in this kind of a case will not weigh the evidence.
The second, third, fourth, and fifth assignments relied upon relate to the rulings of the court upon the introduction of the evidence. The questions sought to be raised by these assignments are either without substance or are not properly presented. These questions, whether of substance, or as involving practice only, are neither novel nor of sufficient importance to warrant further comment.
*862[2] The sixth assignment is:
“Counsel for the defendant made improper and prejudicial remarks In addressing the jury.”
No good purpose would be served by setting out the remarks complained of. We do not decide whether they were proper or improper. The bill of exceptions recites, after setting out the remarks:
“To which remarks counsel for plaintiff then and there duly excepted."
Plaintiff’s counsel did not move or request the court to take any action with regard to such remarks and then except to the court’s action. There was no action or ruling of the court invoked by plaintiff in error, and he cannot assign as error of the court the remarks of opposing counsel.
We find no available error in the record.
Judgment affirmed.